internal_revenue_service number release date index number ----------------------------------------------------- ---------------------------- ------------------------- --------------------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------- id no ------------------ telephone number ---------------------- refer reply to cc psi b01 plr-108613-16 date september legend x ------------------------- ------------------------------------------------------------- date date date state units -------------------------- ---------------------- -------------------- ----------------- ------------------------------------- dear ------------------ this responds to a letter dated date submitted on behalf of x by x’s authorized representative requesting relief under sec_1362 of the internal_revenue_code facts according to the information and representations submitted x was formed on date as a limited lability company under the laws of state effective date x elected to be treated as an association and made an election to be treated as an s_corporation plr-108613-16 x’s s_corporation_election was ineffective because x failed to obtain all required shareholder consents to the election additionally x’s governing documents could be interpreted to allow for disproportionate distributions to shareholders possibly creating a second class of stock on date x and its shareholders amended its governing documents to remove the provisions allowing for disproportionate distributions however the amendment to the governing documents could be interpreted to continue to allow for disproportionate distributions furthermore on date x issued units which constituted a second class of stock x represents that it has amended its operating_agreement to correct all second class of stock issues and has redeemed the units x represents that the invalidity of its s election was inadvertent and was not motivated by tax_avoidance or retroactive tax planning x represents that all of x’s distributions to shareholders have been pro_rata in accordance with their ownership interests x also represents that x and its shareholders agree to make any adjustments required as a condition of obtaining relief under the inadvertent invalid election rule as provided under sec_1362 that may be required by the secretary x and its shareholders represent that they have filed all returns consistently with x being an s_corporation law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation and which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that if an election under subsection a or sec_1361 by any corporation a was not effective for the taxable_year for which made determined without regard to subsection b by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under paragraph or of subsection d or sec_1361 the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after plr-108613-16 discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation for which the election was made or the termination occurred is a small_business_corporation or a qualified_subchapter_s_subsidiary as the case may be or b to acquire the required shareholder consents and the corporation for which the election was made or the termination occurred and each person who was a shareholder in such corporation at any time during the period specified pursuant to this subsection agrees to make such adjustments consistent with the treatment of such corporation as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation or a qualified_subchapter_s_subsidiary as the case may be during the period specified by the secretary conclusion based solely on the facts submitted and the representations made we conclude that x’s s election was ineffective as of date because of the missing shareholder consents and possibly because of the disproportionate_distribution provisions in the governing documents in addition if x’s s election had been effective as of date it would have terminated on date due to its issuance of units it also may have terminated due to the amended provisions allowing for disproportionate distributions we further conclude that the ineffectiveness and potential termination of x’s s_corporation_election were inadvertent within the meaning of sec_1362 therefore x will be treated as an s_corporation effective date and thereafter provided x’s s_corporation_election is otherwise valid and is not otherwise terminated under sec_1362 except as specifically ruled upon above we express or imply no opinion concerning the federal tax consequences of the facts of this case under any other provision of the code specifically we express or imply no opinion regarding x’s eligibility to be an s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-108613-16 pursuant to the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative sincerely joy c spies joy c spies senior technician reviewer branch office of the associate chief_counsel passthroughs special industries enclosures copy of this letter copy of this letter for sec_6110 purposes cc
